SNELL, Justice
(dissenting).
I respectfully dissent.
This ease has taken on a life of its own bursting beyond the confines of its simplistic origin. From a minor criminal case the Iowa Department of Transportation has spawned a plethora of legal issues all designed to protect its territory. It complains that the district court has usurped its authority over the domain of drivers’ licenses seized to it by the legislature.
The DOT attacks the authority of the district court in a criminal case to make any ruling involving the DOT’s administrative act of revoking drivers’ licenses. Though the district court is a court of general jurisdiction, the DOT asserts that it cannot decide an issue of law affecting the DOT’s authority over drivers’ licenses. It argues the district court has no jurisdiction because:
1. The legislature gave the DOT the jurisdiction.
2. The DOT was not notified of this case so it had no chance to defend itself.
3. The district court had no authority to enter a nunc pro tunc order explaining the original intent of its sentence and judgment in the criminal case because this was not an administrative case under section 17A.19.
4. The district court had no authority to enter a nunc pro tunc order in the criminal case explaining the original intent of its sentence and judgment because when the defendant did not appeal in thirty days, although he had no reason to appeal, the jurisdictional door closed on the district court.
In addition, the DOT claims that the district court committed an error of law in ruling that Iowa Code section 321.209(8) (Supp.1993), passed by the legislature to take effect after the offense was committed but before the conviction, did not apply to the defendant. The DOT argues this section applies to automatically revoke a defendant’s driver’s license because:
1. That is what the legislature intended.
2. The legislation is not ex post facto legislation and therefore does not violate the Iowa and United States Constitutions.
The majority converts the nunc pro tunc proceeding to a request for a declaratory ruling and finds that remedy inappropriate because Iowa Code chapter 17A (1993) provides the exclusive administrative remedy. The court then concludes that no remedy under section 17A.19 is possible because none of four requirements under that section was met by the defendant. A review of the nunc pro tunc application and order, both styled as such, shows that no request for or reference to a declaratory judgment is made regarding a remedy under section 17A.19.
Lost in the tangle over the jurisdiction of the district court is the question “What is the DOT’s jurisdiction in this case?” In fact, it has none. There is no offense involving the operation of a motor vehicle for which defendant Schumacher has been convicted. See Westfall v. Commonwealth, 126 Pa.Cmwlth. 88, 558 A.2d 619, 621 (1989). Schumacher pled guilty, was convicted and sentenced for violating section 124.401(3), possession of a controlled substance. The charge of violating section 321J.2, operating while intoxicated, was dismissed by the district court at the time of the guilty plea. Section 124.401(3), possession of a controlled substance, to which Schumacher pled guilty, makes no reference to and does not pertain to the operation of a motor vehicle. There is no conviction in this case of an offense involving the operation of a motor vehicle. The DOT, claiming it has a right to revoke Schumacher’s driver’s license under section 321.209(8), must base its action “upon receiving a record of the operator’s conviction.” There is no operator’s conviction in this ease. The DOT’s attempt to *463broaden its jurisdiction to include every controlled substance conviction, whether an operator’s conviction or not, is well beyond its authority.
We have recognized throughout our jurisprudence the right of the district court to amend, correct, or explain its orders by a nunc pro tunc order. In 1924 we said:
In fact, the record in the trial court was later corrected, and an amendment to the return to this court in this proceeding was made. The trial court possessed the inherent authority to enter a judgment nunc pro tunc, and lapse of time will not bar the exercise of this power. Even after the taking of an appeal, the trial court may correct its record to conform to the proceedings therein.
Parenti v. District Court, 198 Iowa 560, 564, 199 N.W. 259, 261 (1924) (citation omitted). In 1936 we said:
We must not lose sight of the fact that the purpose of a nunc pro tunc entry is to supply or correct a record to make it conform to that which was actually done at an earlier date, and that as between the parties it operates to validate or correct the original judgment. It relates back to the original date, and when entered, is as effectual as though entered of record as originally announced. The purpose of the entry of such an order is to effectuate justice.
Murnan v. Schuldt, 221 Iowa 242, 245, 265 N.W. 369, 371 (1936).
In 1943 we said: “The decisions uniformly hold that courts have inherent power to make orders nunc pro tunc to make their records ‘speak the truth,’ and that lapse of time and statutory limitations are no obstacles to the exercise of such power.” Freshour v. Freshour, 233 Iowa 1144, 1147, 11 N.W.2d 375, 376 (1943).
In 1949 we said:
The correction was sought to make the record entry conform to the actual pronouncement of the court, not to evidence a change in the decision itself. Such proceedings are clearly within the inherent power of the court and the existing statutes are merely cumulative.
State v. Harbour, 240 Iowa 705, 710, 37 N.W.2d 290, 293 (1949).
In 1969 we quoted the above from Harbour in Headley v. Headley, 172 N.W.2d 104, 107 (Iowa 1969).
In 1995 we said:
The court later expanded its dismissal order to explain that the action was dismissed because the arresting officer did not have reasonable grounds to believe a violation of section 321J.2 had occurred.
Wiebenga v. Iowa Dep’t of Transp., 530 N.W.2d 732, 733 (Iowa 1995).
The district court by its nunc pro tunc order in the case at bar completed the terms intended by the court and the parties under which the guilty plea by Schumacher was made. The county attorney agreed that a condition of the guilty plea was that section 321.209(8) did not apply to the defendant. The district court found that it did not apply as a matter of law. The nunc pro tunc order reflects the true state of the record of the guilty plea proceedings and reflects honorably that the state would not renege on its promises.
We have witnessed in our court in the past an attempt by the state to renege on its promises. State v. Kuchenreuther, 218 N.W.2d 621 (Iowa 1974). In that case a prosecutor made an agreement with the defendant granting immunity. A subsequent prosecutor then proceeded in violation of the state’s agreement and obtained a conviction of defendant. Justice Rawlings of our court stated: “... we are persuaded the prosecution and conviction of this defendant on a felony charge, if allowed to stand, would undermine our system of justice.” Id. at 623. Quoting with approval from United States v. Carter, 454 F.2d 426, 427-28 (4th Cir.1972), cert. denied, 417 U.S. 933, 94 S.Ct. 2646, 41 L.Ed.2d 237 (1974), our court said:
[W]e conclude that if the promise was made to defendant as alleged and defendant relied upon it in incriminating himself and others, the government should be held to abide by its terms. [I]f, after having utilized its discretion to strike bargains with potential defendants, the Government seeks to avoid those arrangements by us*464ing the courts, its decision so to do will come under scrutiny. If it further appears that the defendant, to his prejudice, performed his part of the agreement while the Government did not, the indictment may be dismissed.
There is more at stake than just the liberty of this defendant. At stake is the honor of the government, public confidence in the fair administration of justice, and the efficient administration of justice in government.
Kuchenreuther, 218 N.W.2d at 623-24 (citation omitted).
The DOT as well as the county attorney and district court are representatives and arms of the state of Iowa. As such, all are bound by the rules of honor and law stated in Kuchenreuther, 218 N.W.2d at 623-24.
I would annul the DOT’s application for a writ of certiorari.